DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/009434 (‘434).
‘434 teaches a self-emulsifying composition comprising abiraterone, an emulsifying agent, and an oil phase (see page 4, fourth paragraph bridging to page 5, line 1). ‘434 teaches “self-microemulsifying system" (SMES), as used herein, means mixtures of drug, lipids and surfactants, optionally with one or more solubilizers. These systems can form oil-in-water microemulsions instantaneously upon dilution with aqueous media, e.g. water or gastrointestinal fluids, if taken orally. The dissolved drug does not precipitate upon dilution. Self- microemulsifying drug delivery systems typically produce microemulsions with a droplet size of less than 1000 nm” (see page 5, second paragraph).  ‘434 teaches the preferred emulsifying agents include Tween 80 (a.k.a. polysorbate 80) (see page 17, Table 1). ‘434 teaches “In a further embodiment of the invention, the mixture of fatty acid esters is a mixture of fatty acid glycerol esters. The fatty acid glycerol esters may thus be a mono-, di- or triglyceride. Fatty acid glycerol esters which are suitable according to the invention are selected from the group consisting of natural oils (e.g. castor oil, linseed oil, corn oil, olive oil, sunflower oil), medium chain triglycerides (e.g. Miglyol 812®, Captex 355®, Labrafac lipophile WL 1349®), medium chain mono- and diglycerides (e.g. Capmul MCM®), long chain monoglycerides (e.g. glyceryl monooleate (Peceol@), glyceryl monolinoleate, medium chain mono- and diesters with propylene glycol (e.g. propylene glycol diester of caprylic and caprinic acid, propylene glycol dipelagonate, propylene glycol monocaprylate, propylene glycol monolaurate, propylene glycol dicaprylocaprate), long chain mono- and diesters with propylene glycol (e.g. propylene glycol monopalmitostearate), fatty acid esters with isopropyl alcohol (e.g. isopropyl myristate, isopropyl palmitate, isopropyl isostearate, isopropyl linolate, isopropyl monooleate) and other fatty acid esters (e.g. ethyl oleate, diisooctyl ester of adipic acid) and any mixtures thereof.” (see page 14, last paragraph). ‘434 teaches the amount of emulsifying agent as 20-95% in the self-microemulsifying system (see page 19, 4th paragraph). ‘434 also teaches the self-microemulsifying drug delivery system forms a microemulsion when contacted with water in an amount of 95% water and 5% SMES at 25 °C comprising droplets having a mean particle size of less than 1000 nm, preferably less than 500 nm, less than 250 nm, less than 200 nm, more preferably less than 150 nm when mixed/shaked by means of magnetic stirrer or hand for one minute, measured by a suitable PCS method at 25 °C (see page 11, third paragraph). 
‘434 does not expressly teach water or aqueous phase in the self-emulsifying system of ‘434. ‘434 does not expressly teach the stability of the abiraterone composition.
It would have been obvious to one of ordinary skill in the art at the time of filing to add water to the composition of ‘434 to become an abiraterone emulsion composition.
One of ordinary skill in the art would have been motivated to add water to the composition of ‘434 to become an abiraterone emulsion composition since adding water or other aqueous medium to the composition of ‘434 is the inventive purpose of the self-microemulsifiable system.  Accordingly, after adding water, it is reasonably expected a stable abiraterone emulsion would be formed.  The examiner notes that since the resulting abirateeone emulsion composition in ‘434 contains the same ingredients as claimed, the stability properties would be considered intrinsically present in the resulting emulsion composition.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘434 as applied to claims 1-8 above, and further in view of Encyclopedia of Food and Health, vol. 2, pages 498-502 published by Elsevier 2016.
‘434 teaches a self-emulsifying composition comprising abiraterone, an emulsifying agent, and an oil phase (see page 4, fourth paragraph bridging to page 5, line 1). ‘434 teaches “self-microemulsifying system" (SMES), as used herein, means mixtures of drug, lipids and surfactants, optionally with one or more solubilizers. These systems can form oil-in-water microemulsions instantaneously upon dilution with aqueous media, e.g. water or gastrointestinal fluids, if taken orally. The dissolved drug does not precipitate upon dilution. Self- microemulsifying drug delivery systems typically produce microemulsions with a droplet size of less than 1000 nm” (see page 5, second paragraph).  ‘434 teaches the preferred emulsifying agents include Tween 80 (a.k.a. polysorbate 80) (see page 17, Table 1). ‘434 teaches “In a further embodiment of the invention, the mixture of fatty acid esters is a mixture of fatty acid glycerol esters. The fatty acid glycerol esters may thus be a mono-, di- or triglyceride. Fatty acid glycerol esters which are suitable according to the invention are selected from the group consisting of natural oils (e.g. castor oil, linseed oil, corn oil, olive oil, sunflower oil), medium chain triglycerides (e.g. Miglyol 812®, Captex 355®, Labrafac lipophile WL 1349®), medium chain mono- and diglycerides (e.g. Capmul MCM®), long chain monoglycerides (e.g. glyceryl monooleate (Peceol@), glyceryl monolinoleate, medium chain mono- and diesters with propylene glycol (e.g. propylene glycol diester of caprylic and caprinic acid, propylene glycol dipelagonate, propylene glycol monocaprylate, propylene glycol monolaurate, propylene glycol dicaprylocaprate), long chain mono- and diesters with propylene glycol (e.g. propylene glycol monopalmitostearate), fatty acid esters with isopropyl alcohol (e.g. isopropyl myristate, isopropyl palmitate, isopropyl isostearate, isopropyl linolate, isopropyl monooleate) and other fatty acid esters (e.g. ethyl oleate, diisooctyl ester of adipic acid) and any mixtures thereof.” (see page 14, last paragraph). ‘434 teaches the amount of emulsifying agent as 20-95% in the self-microemulsifying system (see page 19, 4th paragraph). ‘434 also teaches the self-microemulsifying drug delivery system forms a microemulsion when contacted with water in an amount of 95% water and 5% SMES at 25 °C comprising droplets having a mean particle size of less than 1000 nm, preferably less than 500 nm, less than 250 nm, less than 200 nm, more preferably less than 150 nm when mixed/shaked by means of magnetic stirrer or hand for one minute, measured by a suitable PCS method at 25 °C (see page 11, third paragraph). ‘434 also teaches suitable emulsifying agents having HLB from 4-18 and preferably 10-18 (see page 17, first paragraph).
 ‘434 does not expressly teach the incorporation of lecithin in the abiraterone composition.
Encyclopedia of Food and Health teaches lecithin is an emulsifying agent having HLB between 10-18 (see page 499, col. 1, second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate lecithin into the abiraterone emulsion composition.
One of ordinary skill in the art would have been motivated to incorporate lecithin into the abiraterone emulsion composition. Since HLB of lecithin is between 10-18 and falls within the preferable range for emulsifiers used in the composition of ‘434, incorporating lecithin into the composition of ‘434 would be reasonably expected to be successful. It would also be reasonably expected the composition of ‘434 would be effective in forming abiraterone emulsion when water is added.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627